Citation Nr: 0904509	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York which denied the veteran's nonservice-
connected pension claim on the grounds that his income was 
excessive.

The veteran withdrew his request for a Board hearing in 
August 2007.


FINDINGS OF FACT

1. The veteran claimed entitlement to non-service connected 
pension benefits in March 2005.

2. As of December 2004, the veteran's countable income 
consisted of monthly income from the Social Security 
Administration (SSA) in the amount of $868.00, or $10,416.00 
yearly.

3.  The maximum annual pension rate for an unmarried veteran 
without a dependent child, beginning December 1, 2004, was 
$10,162.00 per year.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has not been provided with preadjudication VCAA 
notice under Pelegrini and Dingess.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law."  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- 
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The pension claim form completed and submitted by the veteran 
in March 2005, requested information regarding the veteran's 
income, assets, and net worth, as well as providing 
information regarding income exclusions for family medical 
expenses.  This information was provided to the veteran prior 
to the adjudication of his claim, and should have served to 
inform him of the evidence that was needed to substantiate 
the claim and what evidence he was responsible for 
submitting.

In a May 2005 letter the RO informed the veteran of the 
maximum annual income for pension benefits, what it had found 
his current income to be, and what expenses the veteran could 
use to reduce his current income.  The veteran was invited to 
submit additional evidence to support his claim.  This notice 
further informed the veteran as to what evidence was needed 
to substantiate the claim, what evidence he was responsible 
for obtaining, and what evidence VA had undertaken to obtain.

The veteran has displayed actual knowledge of what evidence 
was required to substantiate his non-service connected 
pension claim.  In his August 2005 statement, the veteran 
contends that his income was actually $116.00 per month and 
was "very low."  He also indicated on his January 2006 
substantive appeal form that the income calculation the VA 
had used was incorrect.

The veteran has had a meaningful opportunity to participate 
in the adjudication of the claim after the notice was 
provided.  In this regard, he had several years in which to 
present additional evidence and argument, as well as request 
a Board hearing.  Both the veteran and his representative 
submitted additional argument to the Board.  The veteran 
initially requested a Board hearing but withdrew that request 
in August 2007.  Hence, the notice deficiency was not 
prejudicial.

The veteran has substantiated his status as a veteran and as 
just discussed received notice on the second and third 
Dingess elements.  As the claim is being denied, no effective 
date or rating is being assigned.  Hence notice on those 
elements could not be of assistance to the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's SSA benefit records have been 
obtained.  As the veteran's countable income exceeds the 
MAPR, and thus his claim cannot be granted, an examination to 
determine the nature and extent of his disabilities is not 
necessary.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
veteran's claim.

Nonservice Connected Pension

A veteran who served on active duty during a period of war, 
as defined in the statute, and is permanently and totally 
disabled from a nonservice connected disability, not the 
result of willful misconduct, is entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income.  38 U.S.C.A. § 1521.  Paragraph (b) provides 
the annual rate of pension payable to an unmarried veteran 
with no dependent children.  This annual rate is then reduced 
by the amount of the veteran's income.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21- 1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.   
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.   38 C.F.R. § 3.273(a).   Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

Effective December 1, 2004, the MAPR for an unmarried veteran 
with no dependents was $10,162.00. See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B.

Analysis

The veteran has on one occasion claimed that his annual 
income was actually $10,000.00, and that he lives on as 
little as $40.00 per week.  As this claimed amount is less 
than the MAPR, the veteran contends that he is entitled to a 
nonservice-connected pension.

The veteran filed a claim for nonservice-connected pension 
benefits in March 2005 (VA Form 21-527).  At that time, he 
reported that he was unemployed, residing in an adult 
residence paid for by Medicaid, and that he received 
approximately $12,000.00 per year from the SSA.

SSA records document that the veteran actually received 
$868.00 per month in benefits, or $10,416.00 per year.

The MAPR for an unmarried veteran with no dependents in 2005 
was $10,162.00.  A May 2005 letter was forwarded to the 
veteran informing him that his income exceeded the MAPR, as 
well as denying his claim for a nonservice connected pension.  
The letter also instructed the veteran that his income may be 
reduced for any medical expenses he paid after April 2005, 
and invited him to submit such evidence.  No such evidence 
has been received from the veteran.

While the veteran has at times reported that his income is 
less than the MAPR, he has not been consistent in his 
reports.  The reports from the SSA document that he receives 
income in excess of the MAPR.  This evidence is clearly more 
probative than the veteran's undocumented and inconsistent 
reports.  The veteran has not reported unreimbursed medical 
expenses that could be used to reduce his income.  As the 
most probative evidence is that the veteran's SSA income 
exceeded the 2005 MAPR of $10,162.00, his claim for a 
nonservice connected pension must be denied.

The Board has considered the doctrine of reasonable doubt.  
The weight of the evidence is against the veteran's claim, 
therefore that doctrine is not for application and the claim 
is denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a nonservice-connected pension is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


